DETAILED ACTION
Re Application No. 16/515549, this action responds to the amended claims dated 03/01/2021
At this point, claims 1-5, 11-15, and 21 have been amended.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-21 are considered as allowable subject matter.

Re claims 1, 11, and 21, Pace discloses a data reduction method which involves transcoding, compressing, hashing, and encoding data (p. 1, ¶ 4; p. 10, ¶ 129; p. 14, ¶ 176).  However, Pace does not explicitly disclose the specifically claimed relationships between transcoding, compressing, hashing, and encoding data.  Kumagai discloses splitting the data reduction process into a compression step, followed by an encoding mechanism that encodes the compressed data (p. 2, ¶ 21).  Kaufman discloses performing hashing of data and de-duplication based on the hash values (pp. 3-4, ¶ 27).  Zuckerman discloses encoding data using erasure code encoding (p. 13, ¶ 145).  Bish discloses a cold data pool device (Fig. 3; p. 3, ¶ 35).  However, while Pace, Kumagai, Kaufman, Zuckerman, and Bish disclose individual portions of the data reduction process (i.e. transcoding, compressing, hashing, de-duplication, and erasure code encoding), they do not disclose the particular combination of these concepts into a single data reduction comprising “transcoding the data responsive to determining that a video format associated with the data is supported by the first network switch; compressing the data ; calculating a hash value of the compressed data; performing a de-duplication process responsive to determining based on the calculated hash value, that a data block corresponding to the compressed data exists in non-volatile memory of one or more storage devices; and obtaining the reduced data; and encoding, by the integrated circuit residing on the first network switch, the reduced data based on an 
Dependent claims 2-10 and 12-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132